Title: From Thomas Jefferson to the Senate, 9 November 1804
From: Jefferson, Thomas
To: Senate, the


               
                  
                     To the Senate of the United States.
                  
               
               During the last recess of the Senate the following commissions have issued in the naval service. as these will expire at the end of the present session, the same persons are now nominated for re-appointment; to wit.
               
                  
                     Stephen Decatur jr. of Pensylva. to be a Captain in the Navy.
                  
                  
                     Charles Stewart of Pensylva.
                     }
                     to be Masters Commandant in the Navy.
                  
                  
                     Isaac Hull of Massachusets
                  
                  
                     Andrew Sterrett of Maryland
                  
                  
                     John Shaw of Pensylvania
                  
                  
                     Isaac Chauncey of New York
                  
                  
                     John Smith of South Carolina
                  
                  
                     Richard Somers of N. Jersey.
                  
                  
                     George Cox of Maryland
                  
                  
                  
                     John H. Dent of Maryland to be a Lieutenant Commandant in the Navy
                  
                  
                     Starling Archer of Virginia
                     }
                     to be Surgeons in the Navy.
                  
                  
                     Nathaniel T. Weems of Virginia.
                  
                  
                     John Ridgely of Maryland.
                  
                  
                     William Rogers of Maryland
                  
                  
                     James Dodge of New York
                  
                  
                     Larkin Griffin of Maryland
                  
                  
                     Thomas Babbit of Massachusets
                  
               
               
                  
                     Th: Jefferson
                  
                  Nov. 9. 1804.
               
            